Title: From George Washington to Brigadier General William Smallwood, 15 August 1779
From: Washington, George
To: Smallwood, William


        
          D: Sir
          West point August 15th 1779
        
        I have received Your Letter of the 13th—and thank you for the pains you have taken with respect to Mr Geary. If Mr Hanson or he himself has returned I request that you will get a sight of the Books—that you may discover whether the Articles have been charged to him. At any rate—whether they are charged or not, you will be pleased to enumerate the Articles and direct him by my order to make an immediate return of the whole of them. I would wish, if the Books can be seen, that the point as to their being charged could be ascertained first. If they have not the omission will place his conduct in a much more exceptionable & unjustifiable light. I am Dr Sir with great regard & esteem Yr Most Obedt sert.
        
          P.S. I approve the measures you took with respect to Aaron Fairchild—and you will detain him with you as long as you may deem it necessary. I return you his examination—as you may have occasion for it—which you will be pleased to put up with the rest of the papers.
        
      